 

 

 

 

 

 

 

 

 

1USDS” SDNY
UNITED STATES DISTRICT COURT DOCUMENT .
SOUTHERN DISTRICT OF NEW YORK ELECT EGNICALLY FYLED
wee etter ec rene WDC
KIM YANCEY, DATE FILED: pan 1_5.2070
Plaintiff,
ORDER
-against-

HERMES MANAGEMENT LLC and ELI-LILLIA, 19 Civ. 3421 (GBD)

INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.
Dated: New York, New York

January 15, 2020
SO ORDERED.

RG#B. DANIELS
hited States District Judge

 

 

 
